The opinion of the Court was delivered by
Black, C. J.
All the points of this case which needed any attention have been considered in Wills’s Appeal. In fact this record is hut a part of that. We have already done what we conceive to be justice on the whole matter; and we find it somewhat difficult to do more. In reversing the decree of the Orphans’ Court we reversed the only judgment which was or could be rendered on this verdict. The Act of Assembly authorizing writs of error in feigned issues, has answered no purpose hut to make our practice anomalous; and we advise counsel, when they desire to review a case like this, to come here with an appeal only. Nevertheless the law which gives the writ implies it to be our duty to give a judgment. This issue was mistried below; but shall we reverse the judgment ? That was before us on appeal from another Court, and stands reversed now. It sounds oddly in the ear of a lawyer to speak of reversing a verdict. But since something must be done, we will simply set aside the whole proceedings in the Common Pleas.
Proceedings set aside.